Citation Nr: 1810609	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bursitis of the bilateral shoulders (claimed as joint pain).

2.  Entitlement to service connection for a hip condition.  

3.  Entitlement to service connection for bursitis of the left knee (claimed as left leg).

4.  Entitlement to service connection for degenerative arthritis of the lumbar spine (claimed as a low back condition).

5.  Entitlement to service connection for stomach problems.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In November 2017, the Veteran presented sworn testimony during a videoconference hearing in St. Paul, Minnesota, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.

The issue of service connection for stomach problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his current bilateral shoulder bursitis with degenerative changes is etiologically related to his active service.

2.  The Veteran's currently diagnosed right hip disabilities, to include trochanteric pain syndrome and osteoarthritis, are the result of his service-connected bilateral ankle disabilities.

3.  The Veteran's currently diagnosed left knee disabilities, to include bursitis and osteoarthritis are the result of his service-connected bilateral ankle disabilities.

4.  The Veteran's currently diagnosed lumbar degenerative arthritis with associated right sided sciatica is the result of his service-connected bilateral ankle disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral shoulder subacromial bursitis with degenerative changes have been met.  38 U.S.C. §§ 1110, 5107(b) (2002); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for a right hip disability, to include trochanteric pain syndrome and osteoarthritis have been met.  38 U.S.C. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for service connection for a left knee disability, to include bursitis and osteoarthritis have been met.  38 U.S.C. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for service connection for degenerative arthritis of the lumbar spine with associated right sided sciatica have been met.  38 U.S.C. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.310 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims for service connection have been granted, as discussed below.  Any error related to the VCAA is moot.  38 U.S.C. §§ 5103, 5103A (2002); 38 C.F.R.      § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Bilateral Shoulder Disability

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran asserts that his current bilateral shoulder disabilities are the result of service.  Specifically, he testified to experiencing pain after having to continuously lift heavy objects while working in the supply shop in service.

The record reflects diagnoses for bilateral subacromial bursitis and degenerative changes of the shoulders.  See September 2012 VA Examination and Dr. G. F., M. D. January 2018 Correspondence.  Therefore, the first element of Shedden is met.

Service treatment medical records confirm in-service reports of shoulder pain and diagnosed probable left shoulder bursitis.  See April 1990 to January 1993 Treatment Records.  The Veteran has also submitted lay statements from fellow servicemen and family members confirming his reports of repeat heavy lifting and shoulder pain in and since service.  See November 2014 J. T. and J. W. Correspondence and January 2018 H. M. Correspondence.  Therefore, the second element of Shedden is met.

As to the final element of nexus, the Veteran's care provider, Dr. F., opined that his current bilateral shoulder disabilities are etiologically related to service.  Dr. F. explained that the Veteran has continuously suffered from subacromial bursitis which is a condition caused by the repetitive use of the hands over the shoulders.  He specified that the Veteran's subacromial bursitis was directly due to the repetitive work he was required to engage in during service.  Moreover, Dr. F. opined that his initial bursitis when paired with overuse since service has developed into the degenerative changes now seen in his bilateral shoulders.  Dr. F. cited to the clinical and lay evidence of continued pain in and since service.  The Board finds this opinion sufficient to grant service connection as it is highly probative and well rationalized.

Acknowledgement is given to the negative VA examination opinion obtained in September 2012.  However, this opinion is considered inadequate as it failed to address the Veteran's reports of continued symptomatology throughout and post service.  Moreover, the examiner's opinion does not address the specific contentions of Dr. F.  In light of the sufficient competent opinion of a nexus between the Veteran's current disabilities and his service entitlement service connection is warranted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C. § 5107 (b) (2002); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hip, Lumbar Spine, Left knee

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2017).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Review of the record establishes current diagnoses for left knee bursitis, degenerative arthritis of the lumbar spine, and trochanteric pain syndrome of the right hip.  See September 2012 and October 2016 VA Examination Reports.  The record also now has confirmed diagnoses of left knee and right hip osteoarthritis, as well as, right-sided sciatica associated with his lumbar degenerative arthritis.  See Dr. W. S., M. D. and Dr. F. January 2018 Correspondence.  Additionally, the Veteran is service-connected for right ankle pain and left ankle osteoarthritis status-post posterior tendon reconstruction surgery.  See August 2017 Rating Decision.  The first and second elements of Wallin are met.

As to nexus, of record are two positive opinions correlating the Veteran's current disabilities to service.  See Dr. S. and Dr. F. January 2018 Correspondence.  Drs. S and F. opined that the Veteran's service-connected ankle disabilities and surgeries for those conditions altered his gait, weight-bearing, and alignment.  Overtime these alterations caused his current spine, hip, and knee disabilities.  The physicians cited to in-person examination and review of the lay, clinical, and examination evidence of record.  These opinions highly probative as they are well rationalized.  Moreover, these opinions were rendered by clinicians who through their treatment of the Veteran are intimately aware of the interplay between his ankle disabilities and his spine, knee, and hip conditions.

Acknowledgement is given to the negative VA examination opinions of record.  See 2012-2016 Examination Reports.  However, the Board does not find these opinions anymore probative than the private opinions.  To that point, none of the VA examiners address entitlement to service connection on a secondary basis or the aforementioned positive opinions.  Moreover, his newly verified diagnoses of hip and knee arthritis were not of record at the time of previous VA examinations and therefore they were not considered.  In light of the sufficient competent opinions of a nexus between the Veteran's current disabilities and his service-connected ankle disabilities service connection is warranted.  Any doubt that exists with regard to the merits of the Veteran's claims is resolved in his favor.  38 U.S.C. § 5107 (b) (2002); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral shoulder subacromial bursitis with degenerative changes is granted.

Entitlement to service connection for a hip right hip disability, to include trochanteric pain syndrome and osteoarthritis is granted.

Entitlement to service connection for a left knee disability, to include bursitis and osteoarthritis is granted.

Entitlement to service connection for degenerative arthritis of the lumbar spine with associated right sided sciatica is granted.


REMAND

The Veteran seeks service connection for alleged stomach problems.  On Board hearing he indicated that he has now been diagnosed with diverticulitis and is receiving treatment for the condition.  These reports were confirmed by private physician Dr. F. in January 2018.  However, the record is negative for treatment medical records discussing the diagnosis or a sufficient opinion addressing the etiology of the condition.  Therefore a remand is required.

The Board acknowledges that Dr. F. opined that the Veteran's diverticulitis was not the result of his service-connected gastroesophageal reflux disease (GERD). Nevertheless, no opinion was provided addressing aggravation or whether the Veteran's GERD symptomatology could have been masking his undiagnosed diverticulitis.  In light of the aforementioned, further development is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain any private treatment records.  Specifically request treatment medical records from Dr. G. F. and any other physician who has treated his reported stomach issues, to include diverticulitis.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

2. Schedule the Veteran for an appropriate VA examination to address the nature and etiology of the Veteran's claimed gastrointestinal disability, other than GERD.  The claims folder, including a copy of this remand, should be provided to the examiner for review of the pertinent documents.  Any additional studies should be performed.  After the foregoing has been completed, the examiner shall provide an opinion on the following:

a. Diagnose any disability of the gastrointestinal system, to include diverticulitis, which presently exists or has existed during the pendency of this claim (since 2012). 

b. Is it at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed gastrointestinal system disability, other than GERD, but to include diverticulitis (i) had its onset during active service, or (ii) is related to any in-service disease, event, or injury, to include the Veteran's reported in-service gastrointestinal difficulty (stomach pain/problems).

c. Is it at least as likely as not that any diagnosed gastrointestinal system disability, to include diagnosed diverticulitis, was caused or aggravated (made worse beyond the natural progression of the disease) by his service-connected GERD?

In rendering the requested opinions, the examiner should specifically consider (A) the Veteran's hearing testimony that he began having gastrointestinal difficulty during service and has suffered from symptoms since then; (B) the Veteran's service treatment records; and (C) the Veteran's medical history.  Note: Dr. G. F., M. D. in January 2018 indicated that the Veteran suffered from GERD and hiatal hernia issues in service but did not address whether the symptoms of these conditions have masked that of the Veteran's diverticulitis.  Please address this question.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how. Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. Then, readjudicate the claim.  The RO should document consideration of all theories of entitlement, to include secondary service connection pursuant to 38 C.F.R. § 3.310.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and give the Veteran and his representative a reasonable opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2002).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


